| i Leama a ane ee

 

Case 1:18-cv-08653-VEC Document 79 Filed 07/15/19 Page 1 of

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORKU. 16 PH 2:41

 

 

 

 

 

(FOLEY SQUARE) or
re . rj i
SWEIGERT CIVIL CASE #:
v. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI
PRAECIPE FOR THE CLERK

 

NOW COMES THE PRO SE PLAINTIFF pursuant to the All Writs Act, 28 U.S.C. § 1651(a) to
advise this Court that the undersigned shall file a Petition for Writ of Mandamus with the U.S.

Court of Appeals for the Second Circuit in the upcoming weeks.

The proposed Petition will address the Court’s undue delay in adjudicating this instant|lawsuit.

This praecipe provides adequate notice to the Clerk of this upcoming action.

Approximately six (6) months has elapsed since the undersigned filed ECF Doc. No.

76

[1/23/2019] in response to the Court’s ORDER, ECF Doc. No. 65 [11/16/2018] (replies due by

1/30/2019).

The undersigned submits that the legal basis for this action is supported by: Balintula y. Daimler,
727 F.3d 174, 186 (2 Cir. 2013) and Jn re Rman catholic Diocese of Albany, N.Y., Ine., 745 F.3d

30,35 (2d Cir. 2014).

Signed this / ( day of July, 2019.

 

ane i ae xg teeeiA. ware’ P. a .
oy ae eee *
-. cee B ( > ;
Se ee ;
\ wZ

{ - oC SDNY : Wj :

heh

fC UMENT ated 4
ya paep LY \ LED i

  

 

 
I 1

Case 1:18-cv-08653-VEC Document 79 Filed 07/15/19 Page 2 of:

CERTIFICATE OF SERVICE

The undersigned hereby attests that an accurate and true copy of the attached pleading has been

sent via U.S. Postal Service mail with First Class postage affixed on this / / day of/July, 2019.

 

PRO SE DIVISION,

ROOM #200

Clerk of the Court

US. District Court

for the SDNY

(FOLEY SQUARE)

500 Pearl Street

New York, New York
10007-1312

 

 

Jason Goodman, CEO
Multimedia Systems
Designs, Inc.
252 7 Avenue, APT #6-S
New York, NY

10001-7334

 

Hon. Valerie E. cperom!
r

 

United States District Judge
Courtroom 443
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY

10007

 

 

“YS

Spoliation-notice@

 

/
VEIGERT

.O. Box 152
Mest AZ 85211
ailbox.org

   

ZU

 

 
 

 

 

 

 

wa

 

Filed.07/15/19... Page.3.0f/3)

Case. 1:18-cv-08653-VEC...Document.79...

 

 

 

[Ens] DATE OF DELIVERY SPECIFIED *

USPS TRACKING™ INCLUDED*
$ INSURANCE INCLUDED *

ZES\ PICKUP AVAILABLE

* Domestic only

WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

EXPECTED DELIVERY DAY: 07/15/19

USPS TRACKING NUMBER

UMITED STATES

 

 

 

 

 

POSTAL SERCES

0
1006 10007

 

 

D.G. SWEIGERT

P.O. Box 152
Mesa, AZ 85211
Spoliation-notice@mailbox.org

-..7O:

  

    

 

PRO SE DIVISION,
ROOM #200
Clerk of the Court
US. District Court |
for the SDNY
(FOLEY SQUARE)
_ | 500 Pearl Street

_. .. | New York, New York
2 10007-

 

1312

 

 

 

 

 
